COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00214-CV


Matthew Lykken and Suzanne                  §   From the 96th District Court
Lykken
                                            §   of Tarrant County (096-262837-12)
v.
                                            §   November 6, 2014
Jon K. Kindsvater and Jan G.
Kindsvater                                  §   Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed in part and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellees shall bear the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM